Case 8:20-cv-00575-CEH-SPF Document 39 Filed 04/22/21 Page 1 of 2 PageID 203




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

RUSSELL T. BROWN,

      Plaintiff,

v.                                                     Case No: 8:20-cv-575-CEH-SPF

WINTER HAVEN HOSPITAL, INC.,

      Defendant.
___________________________________/

                                       ORDER

      This matter comes before the Court upon the Motion for Substitution of Party

Under Fed. R. Civ. P. 25(a) [Doc. 38], filed on April 1, 2021. In the motion, Patricia

Brito, as Personal Representative of the Estate of Russell Theodore Brown, has

requested the Court substitute her in her representative capacity, as party plaintiff, in

lieu of Russell T. Brown, M.D. Id. at p. 2. The motion is not opposed. Id.

      Pursuant to Rule 25(a)(1), “[i]f a party dies and the claim is not extinguished,

the court may order substitution of the proper party. A motion for substitution may be

made by any party or by the decedent's successor or representative.” Fed. R. Civ. P.

25(a)(1). A Suggestion of Death for the death of Plaintiff, Russell T. Brown, M.D. was

filed on December 17, 2020 [Doc. 32]. Ms. Brito has moved for substitution,

representing that the Probate Division of the Circuit Court in and for Polk County,

Florida has appointed her as the Personal Representative of the Estate of Russell

Theodore Brown [Doc. 38 ¶ 2]. Substitution is therefore proper in this case.
Case 8:20-cv-00575-CEH-SPF Document 39 Filed 04/22/21 Page 2 of 2 PageID 204




      Accordingly, it is hereby ORDERED:

         1. Plaintiff's Motion for Substitution of Party Under Fed. R. Civ. P. 25(a)

            [Doc. 38] is granted. Patricia Brito, as Personal Representative of the

            Estate of Russell Theodore Brown, is hereby substituted as the plaintiff

            in this action. The Clerk of Court is directed to correct the caption and

            style of the case.

         2. Additionally, the Clerk is directed to re-open this case.

         3. Given the delay associated with the need to substitute plaintiff, the parties

            shall file an amended Case Management Report, utilizing the Court’s

            Uniform Case Management Report, which can be found on the court’s

            website at https://www.flmd.uscourts.gov/forms/all.           The Uniform

            Case Management Report shall be filed on or before May 7, 2021.

            Thereafter, the Court will enter an amended Case Management and

            Scheduling Order, which sets forth new pretrial and trial deadlines.

      DONE AND ORDERED in Tampa, Florida on April 22, 2021.




Copies to:
Counsel of Record and Unrepresented Parties, if any




                                           2
